Citation Nr: 1537428	
Decision Date: 09/02/15    Archive Date: 09/10/15

DOCKET NO.  09-26 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depressive disorder.

2.  Entitlement to an evaluation in excess of 20 percent for diffuse degenerative changes to the lumbar spine with degenerative disc disease (DDD).

3.  Entitlement to a compensable evaluation for bilateral hearing loss.

4.  Entitlement to a total disability rating based on individual unemployability as a result of service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Richard L. Palmatier, Jr., Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Gallagher, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1955 to June 1985.

This appeal is before the Board of Veterans' Appeals (Board) from February 2008 and December 2011 rating decisions of the abovementioned Department of Veterans Affairs (VA) Regional Office (RO).

In a January 2011 letter the Veteran raised the issue of entitlement to a TDIU, in part as a result of the increased rating claims on appeal.  As such, the determination as to whether he is entitled to TDIU is part and parcel of the determination of the increased rating claims.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  As such, the Board now has jurisdiction over this intertwined matter.

In June 2015, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge via videoconference.  A transcript is included in the Virtual VA claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that remand is necessary to further develop the Veteran's claims.  Specifically, because there is evidence on the record of a worsening of the Veteran's symptoms since his VA examinations conducted in 2008 and 2011, the Board must remand this issue in order to afford the Veteran a contemporaneous VA examination to assess the current extent and severity of his claimed conditions.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995).

With respect to the Veteran's mental health conditions, his most recent VA examination occurred in January 2008, at which time the Veteran was assigned a Global Assessment Functioning (GAF) score of 67.  GAF scores are based on a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness." See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed.), p. 32.).  VA treatment records indicate that the Veteran's condition worsened to the point that his treating psychiatrists regularly assigned him GAF scores between 49 and 51 during the period from March 2010 and May 2014, with an increase to 55 in September 2014.  The Board finds that such consistent scoring demonstrates a worsening of the Veteran's condition since his most recent VA examination, and remand is necessary to provide him with a new examination.

With respect to the Veteran's lumbar spine condition, his most recent VA examination occurred in May 2011.  In August 2015, the Veteran's representative submitted evidence with regard to this condition.  Included in this evidence were letters from the Veteran's private treatment providers indicating that they had determined that the Veteran was a candidate for surgery.  The Veteran's representative further stated that the Veteran had undergone surgery on his back in August 2015.  The Board finds that this surgery is sufficient to show a worsening of the Veteran's condition since his last VA examination, and remand is necessary to obtain records of the Veteran's private treatment and to provide him with a new examination.  

With respect to the Veteran's hearing loss, his most recent VA examination occurred in June 2011.  At that time, his speech recognition scores were 84 percent in the right ear and 86 percent in the left ear.  VA treatment records indicate that the Veteran underwent further audiometric testing in May 2012.  These records do not contain the Veteran's measured pure tone thresholds, referring the reader to an audiogram not present in the record.  The Veteran's speech recognition scores, however, had dropped to 64 percent in the right ear and 68 percent in the left ear.  The Veteran received further audiometric testing in April 2014, but the results were not included in the record.  In May 2015, the Veteran again received audiometric testing.  Again, the pure tone thresholds were excluded from the record, but the Veteran's speech recognition scores were noted at 76 percent in the right ear and 72 percent in the left ear.  The Board therefore finds that remand is necessary, to attempt to obtain records of the prior audiometric testing, and to provide a new examination if those records prove unavailable.

Finally, the Board notes that as the issue of entitlement to TDIU is inextricably intertwined with the Veteran's claims for increased evaluations, it too must be remanded.  See Ephraim v. Brown, 5 Vet. App. 549, 550 (1993) (inextricably intertwined claims should be remanded together).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the claims file any additional medical evidence that may have come into existence but has not been associated with the record.  

2.  Schedule the Veteran for a VA examination to determine the level of severity of his mental health conditions.  

3.  Undertake the necessary steps to obtain the Veteran's private treatment records with regards to his lower back condition.  After these records have been obtained, schedule the Veteran for a VA examination to determine the level of severity of his lumbar spine condition.

4.  Attempt to obtain records of the audiometric test results including pure tone thresholds from the testing conducted on the Veteran on May 2, 2012, April 23, 2014, and May 27, 2015.  If these records prove unavailable, document their unavailability and schedule the Veteran for a VA examination to determine the severity of his bilateral hearing loss. 

5.  For each VA examination conducted, the examiner should report the extent of the Veteran's disability in accordance with VA rating criteria.  The claims file must be reviewed by the examiner.  

A rationale for all medical opinions shall be provided.  If the examiner cannot provide an opinion without resorting to speculation, he or she shall provide complete explanations stating why this is so.  In so doing, the examiner shall explain whether any inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

5.  After completing the above, and any other development deemed necessary, readjudicate the appeal.  If the benefit sought remains denied, provide an additional supplemental statement of the case to the Veteran and his representative, and return the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




